     The Law Office of Olaf W. Hedberg
1    Olaf W. Hedberg, State Bar #151082
     901 H St., Suite 301
2    Sacramento, California 95814
     (916) 447-1192 office
3    ohedberg@yahoo.com
4

5         IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF

6                                              CALIFORNIA

7
                                                       Case Number: 2:19-CR-0113 TLN
8    THE UNITED STAES OF AMERICA
                                                       STIPULATION AND ORDER
9    V.
                                                          Date: May 13, 2021
10                                                        Time: 9:30 am
     ROGER SUNDERLAND                                     Judge: Hon. Troy L. Nunley
11

12

13
                    Plaintiff United States of America, by and through its counsel of record, and the
14
     Defendant, by and through each counsel of record, hereby stipulate as follows:
15
            1.       Attorney Hedberg needs additional time to review discovery and needs time to
16
     review it with his client. Also, Attorney Hedberg has determined that whether Defendant is a
17
     career offender is a potential issue in the matter at bar. Because of the confused and somewhat
18
     contradictory nature of Defendant’s criminal history (i.e. “Rap” sheets) Counsel needs to go to
19
     Sacramento and Yolo county courthouses and personally review the files. This process has been
20

21
     significantly delayed by court closures for the past year due to COVID. Counsel needs to review

22
     these materials in order to effectively advise Mr. Sunderland of the potential ramifications if a

23   conviction is had in the matter at bar.

24

25


                                                      1
1           2.      By this stipulation, the parties now move to continue the status conference until

2    August 26, 2021 at 9:30 a.m., and to exclude time between May 13, 2021, and August 26, 2021,

3    under Local Code T4. Plaintiff does not oppose this request.
4           3.      The parties agree and stipulate, and request that the Court find the following:
5           a.      The government has provided discovery associated with this case.
6           b.      Counsel for the defendant desires time to consult with his client, to review the
7    current charges, to conduct investigation and research related to the charges, to review and copy
8    discovery for these matters and to discuss potential resolutions with his client.
9
            Counsel for the defendant believes that failure to grant the above-requested continuance
10
     would deny him the reasonable time necessary for effective preparation, taking into account the
11
     exercise of due diligence.
12
            d.       The government does not object to the continuance.
13
            e.      Based on the above-stated findings, the ends of justice served by continuing the
14
     case as requested outweigh the interest of the public and the defendant in a trial within the
15
     original date prescribed by the Speedy Trial Act.
16
            f.      For the purpose of computing time under the Speedy Trial Act, 18 U.S.C. § 3161,
17
     et seq., within which trial must commence, the time period of May 13, 2021, to August 26, 2021,
18
     inclusive, is deemed excludable pursuant to 18 U.S.C.§ 3161(h)(7)(A), B(iv) [Local Code T4]
19
     because it results from a continuance granted by the Court at defendant’s request on the basis of
20
     the Court's finding that the ends of justice served by taking such action outweigh the best interest
21
     of the public and the defendant in a speedy trial.
22
            4. Nothing in this stipulation and order shall preclude a finding that other provisions of
23
     the Speedy Trial Act dictate that additional time periods are excludable from the period within
24
     which a trial must commence.
25


                                                      2
1    IT IS SO STIPULATED

2    Dated: May 13, 2021

3    Respectfully submitted
4    /s/ Olaf W. Hedberg                                              /s/Ross Pearson
     Olaf W. Hedberg                                                    Ross Pearson
5
     Attorney for Roger Sunderland                               Assistant United States Attorney
6

7

8
                                                 ORDER
9

10          GOOD CAUSE APPEARING, it is hereby ordered that the May 13, 2021 status
11   conference be continued to August 26, 2021 at 9:30 a.m. I find that the ends of justice warrant

12
     an exclusion of time and that the defendant' need for continuity of counsel and reasonable time
     for effective preparation exceeds the public interest in a trial within 70 days. THEREFORE IT IS
13
     FURTHER ORDERED that time be excluded pursuant to 18 U.S.C. § 3161 (h) (7) (B) (ii) and
14
     Local Code T4 from the date of this order to August 26, 2021.
15

16   IT IS SO ORDERED.

17

18   Dated: May 11, 2021
                                                             Troy L. Nunley
19                                                           United States District Judge

20

21

22

23

24

25


                                                     3
